Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 05/17/2021, with respect to 35 USC 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-11 have been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “a plurality handle pairs, welded to the base, each of the handle pairs further comprising two handle loops that are integral, the handle pairs penetrating two opposite sides of the base so that the handle loops protrude from the two opposite sides of the base” in combination with the other structure present in claim 1 was not found in the prior art of record. 
Specifically, US2002/0133877 to Kuiper, et al. ("Kuiper") teaches a mattress structure, comprising: a base; an air bag structure, disposed on the base, the air bag structure comprising a plurality of independent sub air bag structures, a plurality of supporting structures disposed in each of the sub air bag structures; a fluid driving device, connected to the sub air bag structures so as to inject fluid into the sub air bag structures selectively; wherein, when the fluid driving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619